UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2011 Annual Report to Shareholders DWS RREEF Global Infrastructure Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Information About Your Fund's Expenses 35 Tax Information 36 Investment Management Agreement Approval 41 Summary of Management Fee Evaluation by Independent Fee Consultant 45 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. In 2011, infrastructure stocks managed to perform strongly despite a series of difficult global events. In the first quarter, we saw unrest in Northern Africa and the Middle East in general, a spike in commodity prices and the catastrophic earthquake in Japan. In the United States, declining unemployment statistics provided evidence that the recovery there was becoming more self-sustaining. However, during the second quarter, the economic environment deteriorated, with mainly negative data reported. Globally, threats to oil price stability from political uncertainty in the Middle East dissipated somewhat, but concern over the financial stability of Greece and other European Union countries increased. During the summer, overall market volatility spiked on the heels of Standard & Poor's® first-ever downgrade of U.S. debt, continuing sovereign credit worries in Europe and some evidence of a faltering global recovery. In the fourth quarter, concern over possible sovereign defaults in Europe persisted, with market gyrations during the quarter driven primarily by news out of the European Union. Within Asia, inflation fears in China receded, providing leeway for the People's Bank of China to promote a higher rate of growth through monetary easing. Meanwhile, U.S. economic activity remained relatively positive toward the end of 2011 and continued to outpace expectations. Good news domestically came from declines in weekly claims for unemployment benefits as well as rising consumer confidence. The fund seeks total return from both capital appreciation and current income through investments in a global portfolio of securities of infrastructure-related companies. For its most recent fiscal year ended December 31, 2011, Class A shares of DWS RREEF Global Infrastructure Fund returned 15.29%. In comparison, the fund's benchmark, the Dow Jones Brookfield Global Infrastructure Index, returned 13.75% over the same period. During the fund's most recent fiscal year ended December 31, 2011, both stock selection and sector allocation contributed to relative performance. Underweight positions in the underperforming toll road and airport sectors had a positive impact on performance, but were somewhat offset by an overweight to the underperforming communications sector. Stock selection was the most significant contributor to returns during the period, stemming from strong selection in the oil and gas storage/transportation, water and toll road sectors. Positive Contributors to Fund Performance The fund's position in Southern Union Company* made the largest individual contribution to performance during the 12-month period ended December 31, 2011, as company shares rose after Southern Union agreed to be purchased by Energy Transfer Equity, L.P. following a bidding war with Williams Companies. In addition, an overweight to the wireless infrastructure firm American Tower Corp. provided a boost to relative results, as the company continues to produce strong cash flow growth. American Tower also benefited from the fact that the environment for wireless infrastructure companies remains positive, with the market willing to fund firms that are investing in quality service. "Given that inflation worries have diminished and leading economic indicators are trending up, we are currently looking more favorably at growth-oriented infrastructure companies." Negative Contributors to Fund Performance The fund's position in China Gas Holdings Ltd., an oil and gas storage/ transportation company, detracted from overall performance as investors punished stocks perceived as too highly leveraged. However, shares of China Gas rebounded towards the end of 2011 on rumors that an external party had interest in taking a substantial equity stake in the company. In addition, an underweight position in the U.S. transmission and distribution firm Consolidated Edison, Inc.* hurt relative performance, as the company was favorably viewed by the market as one of the most defensive U.S. utilities during a time of market uncertainty. Outlook and Positioning Going forward, we expect global growth to remain tepid amid continuing concerns that sovereign debt issues from Europe could spill over into the U.S. economy. However, given that inflation worries have diminished and leading economic indicators are trending up, we are currently looking more favorably at growth-oriented infrastructure companies. At the same time, we are currently less optimistic about economically sensitive companies in the Eurozone, preferring European companies with more global revenue streams. * Not held in the portfolio as of December 31, 2011. Ten Largest Equity Holdings at December 31, 2011 (48.8% of Net Assets) Country Percent 1. National Grid PLC Owns, operates and develops electricity and gas networks United Kingdom 7.0% 2. TransCanada Corp. Parent company of TransCanada PipeLines Ltd. — owner and operator of natural gas pipelines Canada 6.2% 3. Enbridge, Inc. Provides energy transportation, distribution and related services Canada 5.6% 4. Spectra Energy Corp. Transmits, stores, distributes, gathers and processes natural gas United States 5.0% 5. American Tower Corp. Operator and developer of wireless communications and broadcast towers United States 4.9% 6. Sempra Energy Provider of electric and natural gas products and services United States 4.6% 7. Crown Castle International Corp. Engineers, deploys, owns and operates shared wireless infrastructure United States 4.4% 8. United Utilities Group PLC Manages and operates the regulated electricity distribution United Kingdom 4.3% 9. NiSource, Inc. Provider of gas utilities United States 3.4% 10. PG&E Corp. Provider of electric and gas utilities United States 3.4% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. · Joined RREEF in 1997, Deutsche Asset Management in 2002; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. · Global Head of RREEF Real Estate Securities with over 18 years of investment industry experience. · BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. · Joined RREEF and Deutsche Asset Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004 and Managing Director of RREEF from 1996-March 2004, and Deutsche Asset Management from 2002-March 2004. · Over 13 years of investment industry experience. · BS, University of Southern California. Francis Greywitt, Vice President Portfolio Manager of the fund. Joined the fund in 2008. · Joined RREEF and Deutsche Asset Management in 2005; previously has worked as a REIT analyst with KeyBanc Capital Markets covering the office sector. · Over nine years of investment industry experience. · BBA, St. Bonaventure University. Manoj H. Patel, CFA, Director Portfolio Manager of the fund. Joined the fund in 2011. · Joined RREEF and Deutsche Asset Management in 2011; previously worked as a Director and Portfolio Manager of infrastructure securities funds at Brookfield Investment Management. · Over eight years investment experience. · B.Sc, Indiana University-Bloomington. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Sovereign debt is government debt issued in foreign currencies. The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. Index returns assume reinvestment of all distributions and do not reflect fees or expenses. It is not possible to invest directly in an index. Overweight means that the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means that the fund holds a lower weighting. The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. Performance Summary December 31, 2011 Average Annual Total Returns as of 12/31/11 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 15.29% 18.52% 4.16% Class C 14.55% 17.69% 3.38% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 8.66% 16.20% 2.42% Class C (max 1.00% CDSC) 14.55% 17.69% 3.38% No Sales Charges Class S 15.52% 18.83% 4.39% Institutional Class 15.71% 18.91% 4.41% Dow Jones Brookfield Global Infrastructure Index+ 13.75% 19.75% 5.62% * The Fund commenced operations on June 24, 2008. Index returns began on June 30, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.63%, 2.34%, 1.36% and 1.22% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS RREEF Global Infrastructure Fund — Class A [] Dow Jones Brookfield Global Infrastructure Index+ The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * DWS RREEF Global Infrastructure Fund commenced operations on June 24, 2008. Index returns began on June 30, 2008. + The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 12/31/11 $ 12/31/10 $ Distribution Information: Twelve Months as of 12/31/11: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — World Stock Funds Category as of 12/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 12 of 2 3-Year 61 of 9 Class C 1-Year 15 of 2 3-Year 81 of 12 Class S 1-Year 9 of 1 3-Year 55 of 8 Institutional Class 1-Year 6 of 1 3-Year 50 of 7 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of December 31, 2011 Shares Value ($) Common Stocks 96.9% Australia 4.4% DUET Group Transurban Group (Cost $13,786,790) Canada 14.6% Enbridge, Inc. (a) Enbridge, Inc. (a) Keyera Corp. TransCanada Corp. (a) TransCanada Corp. (a) Westshore Terminals Investment Corp. (Units) (Cost $38,258,210) Channel Islands 0.4% International Public Partnerships Ltd. (Cost $1,354,996) China 1.5% Anhui Expressway Co., Ltd. "H" Jiangsu Expressway Co., Ltd. "H" Shenzhen Expressway Co., Ltd. "H" Sichuan Expressway Co., Ltd. "H" (Cost $4,452,608) France 2.4% Eutelsat Communications (Cost $7,795,321) Hong Kong 4.5% Beijing Enterprises Holdings Ltd. China Gas Holdings Ltd. China Resources Gas Group Ltd. Zhejiang Expressway Co., Ltd. "H" (Cost $12,751,115) Italy 2.9% Snam Rete Gas SpA Terna — Rete Elettrica Nationale SpA (Cost $9,276,955) Japan 3.2% Toho Gas Co., Ltd. Tokyo Gas Co., Ltd. (Cost $9,992,732) Spain 4.3% Abertis Infraestructuras SA Ferrovial SA (Cost $13,401,299) United Kingdom 13.7% HICL Infrastructure Co., Ltd. National Grid PLC Severn Trent PLC United Utilities Group PLC (Cost $42,812,171) United States 45.0% AGL Resources, Inc. American Tower Corp. "A" (REIT) Aqua America, Inc. Crown Castle International Corp.* ITC Holdings Corp. MarkWest Energy Partners LP (Limited Partnership) NiSource, Inc. Norfolk Southern Corp. NorthWestern Corp. PG&E Corp. Plains All American Pipeline LP Sempra Energy Southwest Gas Corp. Spectra Energy Corp. UIL Holdings Corp. Union Pacific Corp. WGL Holdings, Inc. (Cost $128,868,853) Total Common Stocks (Cost $282,751,050) Cash Equivalents 4.7% Central Cash Management Fund, 0.07% (b) (Cost $15,050,908) % of Net Assets Value ($) Total Investment Portfolio (Cost $297,801,958)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $301,246,083. At December 31, 2011, net unrealized appreciation for all securities based on tax cost was $22,289,404. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $26,217,474 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,928,070. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
